

115 HR 5525 IH: Lake Fannin Conveyance Act
U.S. House of Representatives
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5525IN THE HOUSE OF REPRESENTATIVESApril 16, 2018Mr. Ratcliffe introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to transfer certain National Forest System land in the State
			 of Texas.
	
 1.Short titleThis Act may be cited as the Lake Fannin Conveyance Act. 2.DefinitionsIn this Act:
 (1)CountyThe term County means the County of Fannin, Texas. (2)MapThe term map means the map entitled Lake Fannin Conveyance and dated November 21, 2013.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 3.Conveyance of land and improvements (a)In generalSubject to the provisions of this Act, if the County submits a written request for conveyance not later than 180 days after the date of enactment of this Act, the Secretary shall convey to the County all right, title, and interest of the United States in and to approximately 2,025 acres of National Forest System land, as generally depicted on the map.
			(b)Map
 (1)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.
 (2)Correction of errorsThe Secretary may correct minor errors in the map. (c)Terms and conditionsThe conveyance under subsection (a) shall be—
 (1)subject to valid existing rights; (2)made without consideration;
 (3)made by quitclaim deed; and (4)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
 (d)CostsAs a condition for the conveyance under subsection (a), the County shall pay for all costs associated with the conveyance, including—
 (1)the survey to Federal standards required by subsection (e); and (2)any environmental analysis and resource surveys determined necessary by Federal law.
				(e)Survey
 (1)In generalThe actual acreage and legal description of the National Forest System land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (2)Casastral surveysThe Secretary may perform and approve any cadastral surveys required to be conducted for purposes of the conveyance referred to in paragraph (1).
				